The application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed 8/17/22 
Canceled	10
New		none
Amended	1 9 10
Claims 1-10 are examined.  
Parent Data17431534, filed 08/17/2021 is a national stage PCT/JP2020/000331 , International Filing: 01/08/2020claims foreign priority to 2019-036248 , filed 02/28/2019

Examiner appreciates attorney’s effort to advance prosecution and reduce issues. 112f withdrawn.

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-10 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
Given the 7 January 2019 Patent Eligibility Guidance (PEG), the independent claims set forth

Mental Processes such as
concepts performed in the human mind (including an observation, evaluation, judgement, opinion)

 Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Applicant computer-implements Mental process, Long Standing Practice, Basic Economics & data gathering, display w/no integrated practical application or significantly more than the idea. 
Computer implemented hedging 									Bilski
Computer implemented clearinghouse 								Alice
Computer implemented change price & display, basic economics long standing practice		HERE


The independent claims implement the abstract idea by generic elements –medium, computer, server, mobile. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination limitations “spell out” how to computer implement it, Enfish.  
Commodity ID is data gathering
Subject to payment in the store is the idea
Control to display … on the mobile … is extra solution activity
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
Dependent claims neither integrate the idea into a practical application nor provide significantly more than the idea itself.
Claim 2-8 are data gathering for displaying price for shopping, don’t integrate the idea into a practical application or provide significantly more than the idea itself
Step 2b 
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) to medium, computer, server, mobile, generic elements, MPEP 2016.05(d). 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the additional elements do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). 
We must thus conclude that the claims fail step two as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claim 1-10: rejected under 35 USC 103 over Wheeler US 20140358664 in view of Flake US 20080153513

	CLAIM 1 9 10 
But for explicit term acquisition FLAKE Fig 5 ¶ 52, 
Wheeler shows
1. A sales price management server comprising:
[Wingdings font/0xA2] an acquisition unit configured to acquire sales price change information relating to a sales price change Wheeler at least Fig 15, 20
Wheeler at least ¶ 9 get discount, mobile device scan product code and get discounted price, 
¶ 11 scanning device is an acquisition unit which scan’s product ID to get price discount
¶ 13 system receive ID of product available for purchase and qualified for discount

    PNG
    media_image1.png
    408
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    128
    406
    media_image2.png
    Greyscale
NOT EXPLICIT in Wheeler is the term acquisition but see 
Flake Fig 5 and ¶ 52

[0052] As another example, if it is detected that a particular mobile device has been in the children's depart of a store for several minutes, then the selection component 510 can select an advertisement 512 that relates to products or services in that department, and the communication component 506 can transmit the advertisement 512 to the mobile device. Moreover, in the event that the MOBILE DEVICE INCLUDES A Suitable Scanner Or Reader, Scanning The Bar Code Of A Shirt That Is Normally $29.99 Can Prompt An Advertisement 512 That Reduces The Shirt To $19.99 Based Upon A Loyalty Card Membership associated with the Mobile Device, An Overstock Condition, or some other factor.

Wheeler shows
[Wingdings font/0xA2] a receiving unit configured to receive, from a mobile terminal which is used by a customer [,] and which reads commodity identification information indicative of a commodity the customer intends to purchase at a store where the customer enters  , the commodity identification information
Wheeler at least Fig 15, 20
Wheeler at least ¶ 9 get discount, mobile device scan product code and get discounted price, 
Wheeler ¶ 11 scanning device is an acquisition unit which scan’s product ID to get price discount
Wheeler ¶ 13 system receive ID of product available for purchase and qualified for discount
Wheeler at least ¶ 150 incorporating Postrel US 20100274655 ¶ 8 12 14 24-26 29
[0014] In some aspects, the invention provides a system for providing products, the system comprising a computer system operable to tally an amount of points earned by each of a plurality of people through a combination of promotional and shopping activity in a computer system, offer an incentive to each of the plurality of people, and provide incentives to each of the people in exchange for points. Preferably, providing the incentive comprises causing a MOBILE DEVICE TO DISPLAY THE DISCOUNTED PRICE.

[0020] Offering the consumers a discount on a purchase can be done by providing the consumer with a computer executable application (e.g., a mobile app) that the consumer can execute on a mobile computing device to cause the mobile device to scan a product code and displaying on the mobile device a discounted price for product. The discounted price can be shown as a "rollback", e.g., by displaying an original price number, displaying a transition, and displaying a final discounted price number (the transition can be an animation of numbers between the original price number and the final discounted price number).
[0028] Offering the incentive can be done by a real-time rewards display such as, for example, by causing a mobile device to display the discounted price. The display can be a real-time price rollback by causing a computer device to display an animation showing the retail price change to the discounted price. The incentive can be offered in-store (e.g., shown on the screen of a shoppers' smartphone or a point-of-sale (POS) terminal) or online.
[0032] In some mobile app embodiments, offering the consumers a discount on a purchase is done by providing the consumer with a computer executable application that a consumer can execute on a mobile computing device to cause the mobile device to scan a product code, and displaying on the mobile device a discounted price for product.

[0113] In a preferred embodiment, points are redeemed in real-time by a person through their use of a computer device or mobile device. For a given purchase, point redemption can be done in any suitable way including, for example, via a merchant's point-of-sale (POS), in online shopping, or through use of a mobile device. In some embodiments, a person can redeem points using their mobile device to identify a product (e.g., by scanning a product or service code such as a bar code or QR code) and being offered, via the mobile device, an incentive. The incentive can be presented as a discount on the purchase (purchase can refer to goods, services, or both). In some embodiments, presentation of the discount is done by a real-time display. The consumer opts to engage the rewards program and views a purchase with price on a computing device. A discount incentive is offered in the form of the original, retail price transitioning to the discounted price (e.g., as a "rollback"). Additionally, in some embodiments, discount amounts can be selected by consumers by selecting a number of points to redeem.

[0134] FIG. 16 illustrates identifying a product. Here, a consumer has identified a product in-store that they may wish to buy and is using mobile device 101 to interact with a rewards program.

[0135] FIG. 17 shows an interaction with a rewards program via mobile device 101 in detail. Having identified a product of interest, a user can then identify the product using device 101. Identification can include looking up the product online, or scanning a QR code or barcode (pictured). Mobile device 101 can present a retail device for the product. By interacting with rewards program (e.g., through server 801), a consumer can be offered a discount on the product.

[Wingdings font/0xA2] a determination unit configured to determine, on a basis of the sales price change information and a purchasing commodity list which is a list of the commodity subject to payment in the store, whether or not a change of the sales price for the commodity in the purchasing commodity list is required
Wheeler ¶ 14 20 23-24
Wheeler ¶ 62 based paying full retail price ¶ 63 rank of member ¶ 64 rank of member, 150
Wheeler ¶ 66
Wheeler at least ¶ 150 incorporating Bair US 20130073351 e.g. Fig 15 step 1510 1512 ¶ 7-8
Wheeler at least ¶ 150 incorporating Postrel US 20100274655 ¶ 8 12 14 24-26 29
[Wingdings font/0xA2] a display changing unit configured, in a case where the change of the sales price is required, to change a display of the sales price for the commodity in the purchasing commodity list that the mobile terminal displays
Wheeler ¶ 14 20 23-24

It would have been obvious looking at Wheeler to consult the works of colleagues as to marketing and find Flake (which is analogous prior art, analogous to Wheeler as well as the claim) and combine the two for the predictable result of an acquisition of price change info. 2nd,  the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



[Wingdings font/0xA2] control to display the purchasing commodity list on the mobile terminal


    PNG
    media_image3.png
    658
    599
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    551
    414
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    574
    565
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    865
    623
    media_image6.png
    Greyscale

CLAIM 2
Wheeler/Flake shows the above and shows
2. The sales price management server according to claim 1, further comprising
[Wingdings font/0xA2] an update unit configured to generate or update, on a basis of the commodity identification information, the purchasing commodity list that is the list of the commodity
Wheeler ¶ 14 20 23-24, Fig 2 4-5 15

CLAIM 3
Wheeler/Flake shows the above and shows
3. The sales price management server according to claim 2, wherein,
[Wingdings font/0xA2] when the purchasing commodity list is updated and the change of the sales price is required, the display changing unit reflects the change of the sales price to the display of the sales price at least before the customer performs an adjustment at the store
Wheeler ¶ 14 20 23-24 ¶ 113 ¶ 123 Fig 2 4-5 15


    PNG
    media_image7.png
    746
    320
    media_image7.png
    Greyscale
CLAIM 4
Wheeler/Flake shows the above and shows
4. The sales price management server according to claim 3, wherein,
[Wingdings font/0xA2] when the purchasing commodity list is updated and the change of the sales price is required, the display changing unit immediately reflects the change of the sales price to the display of the sales price
Wheeler ¶ 66 and ¶ 14 20 23-24 99 Fig 2 4-5 15

CLAIM 5
Wheeler/Flake shows the above and shows
5. The sales price management server according to claim 3, wherein,
[Wingdings font/0xA2] when the purchasing commodity list is updated and the change of the sales price is required, the display changing unit reflects the change of the sales price to the display of the sales price in a case of detecting a predetermined input to the mobile terminal
Wheeler ¶ 14 20 23-24 Fig 2, 4-5

CLAIM 6
Wheeler/Flake shows the above and shows
6. The sales price management server according to any one of claims 1 to 5, wherein the sales price change information indicates at least one of:
[Wingdings font/0xA2] a discount or a reduction based on a quantity of the commodity;
Wheeler Table 1-2, Fig 4, ¶ 73 add, ¶ 74 add, ¶ 75 buy 2nd, ¶ 102 jeans & top, ¶ 194 next logical product offer
[Wingdings font/0xA2] a discount or a reduction based on a combination of the commodity;
Wheeler Table 1-2, Fig 4, ¶ 73 add, ¶ 74 add, ¶ 75 buy 2nd, ¶ 102 jeans and top, ¶ 194 next logical product offer
Wheeler at least ¶ 150 incorporating Postrel US 20100274655 ¶ 8 12 14 24-26 29
[Wingdings font/0xA2] a discount or a reduction based on a total amount of the sales price;
Wheeler Table 1-2 
Wheeler at least ¶ 150 incorporating Postrel US 20100274655 ¶ 8 12 14 24-26 29
[Wingdings font/0xA2] a discount or a reduction for a specific type of the commodity; or
Wheeler ¶ 67 specific product, 
Wheeler ¶ 99 specific item, 
Wheeler ¶ 114 particular product 
Wheeler ¶ 131 particular item
Wheeler at least ¶ 150 incorporating Postrel US 20100274655 ¶ 8 12 14 24-26 29
[Wingdings font/0xA2] a discount or a reduction based on whether or not the customer is a member or a rank of the member
Wheeler at least ¶ 28-30, 
¶ 77 Diva status, 
¶ 85 e.g. status, 
¶ 88-93 status, 
¶ 101 opted in, 
¶ 115 registered member of rewards program 
¶ 123 status
¶ 128 status 
Wheeler at least ¶ 150 incorporating Postrel US Pat 8285588 Fig 6-10 member, member rank

    PNG
    media_image8.png
    174
    323
    media_image8.png
    Greyscale
	

CLAIM 7
Wheeler/Flake shows the above and shows
7. The sales price management server according to any one of claims 1 to 6,
[Wingdings font/0xA2] wherein, when the purchasing commodity list is updated
 and the change of the sales price is required,
 the display changing unit displays, on the mobile terminal, an amount of the change of the sales price
Wheeler at least Fig 4-5 ¶ 130

CLAIM 8
Wheeler/Flake shows the above and shows
8. The sales price management server according to any one of claims 1 to 7, 
[Wingdings font/0xA2] wherein the sales price change information includes information on a discount or a reduction based on a total amount of the sales price, and
Wheeler at least Table 1-2, corresponding text 
[Wingdings font/0xA2] wherein the display changing unit displays, on the mobile terminal, a difference between a necessary total amount to apply the discount or the reduction and the sales price for the commodity in the purchasing commodity list
Wheeler at least Fig 5, corresponding text  ¶ 123

Response to Remarks
Applicant remarks are fully considered but not persuasive in light of new rejection.
101
As to applicant remarks that there’s no abstract idea, remarks p7,
Given the 7 January 2019 Patent Eligibility Guidance (PEG), the independent claims set forth

Mental Processes such as
concepts performed in the human mind (including an observation, evaluation, judgement, opinion)

 Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Applicant computer-implements Mental process, Long Standing Practice, Basic Economics & data gathering, display w/no integrated practical application or significantly more than the idea. 
Computer implemented hedging 									Bilski
Computer implemented clearinghouse 								Alice
Computer implemented change price & display, basic economics long standing practice		HERE


The independent claims implement the abstract idea by generic elements –medium, computer, server, mobile. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination limitations “spell out” how to computer implement it, Enfish.  
Commodity ID is data gathering
Subject to payment in the store is the idea
Control to display … on the mobile … is extra solution activity
As to remarks p7 bottom that there’s an integrated practical application, there isn’t.
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
Applicant simply implements by computer the abstract idea. Changing price is, for example, long standing commercial practice. Computer implementing that does not get around 101.

103
As to applicant remarks p9 see rejection above.

112f resolved by amendment.
 
CONCLUSION

Pertinent prior art cited but not relied upon for mobile device scans a code to get a discount
US 20150025990 Suzuki 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/            Primary Examiner, Art Unit 3681